NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JEROME A. MAHER AND JOHN R. GRAVEE,
Plaintiffs-Appellants, ' '
V.
UNITED STATES,
Defen,dcmt-Appellee.
2010-5130
Appea1 from the United States Court of Federa1
C1aims in case no. 08-CV-O12, Senior Judge John P.
Wiese.
ON MOTION
ORDER
Jerome A. Maher and John R. Gravee move without
opposition for a 5-day extension of tin1e, until March 28,
2011, to file their reply brief.
According1y,
IT ls ORDERED THAT:
The motion for an extension of time is granted

MAHER V. US
CC.
S
FOR THE COURT
2
MAR 2 8  fsi Jan Horba1y
Date J an Horbaly
John O. Tuohy, Esq.
Vincent D. Phi11ips, Esq.
C1erk
.¢
§§
Hl
11
§§-11
"NQ1
11
§>Fi
c
FPEALS F6R
L ClRCU|T
l‘1AR 2`82{1I1
.|AN HORBAL¥
CLERK